court of Criminal Appeals                                                                RECEIVED IN
                                                                                       COURT OF CRIW8NWL APPEALS

RE: Trial Court No. 12-DCR-061181A                                                          £PR Q12015
        COA No.   14-13-00686-CR
        PDR No.   PD-1573-14      "'
                                                                                        AbelAcosta, Clerk
                  APPELLANT'S JUDICIAL NOTICE OF PENDING TRIAL COURT ISSUES



   COMES NOW/        DAMON KENDRICK DOVE/ pro-se/ in the above styled cause and files this

notice under the authority of articles 1,                    10/   and     19 of the Texas Constitution and

articles     1.03/     1.04;     1.05     and     39.14    of the Texas Code of Criminal Procedure/ and

request    this      Court     to instruct the Trial Court to correct errors in the Reporter's

record so the text accurately disclose what occurred during trial.                        Before this Honor

able Court Appellant's          P.D.R      is     pending/      so before the proceeding go any farther.

Appellant request that this Court abate the proceedings so the Trial Court can address

this issue presented.

   On February 25, 2015, Appellant filed a motion for a hearing on Incomplete/Inaccur

ate records with the 268th Judicial                  District      Court   and   the motion was denied.     The

Court     attached     affidavits        in     response     but    failed to hold a hearing to settle the

dispute/     pursuant to T.R.A.P.                 34.6(e)(2).       The Trial Court is in direct violation
of Appellant's right to Due Process by failing to have Appellant's (pro-se                            Counsel)
present     to litigate dispute either by having a hearing via phone or via video confer
ence    or via        court appearance.            On March 17, 2015, Appellant filed a motion for re

consideration, to implore the Trial Court to pull the audio for pages in question                           and

was again denied.

   In the interest of                 -justice,     an a&vurate and complete record would clarify the
conversation      between       the     trial judge and defense attorney where counsel is offerinq

proof and submitting the medical records through context pursuant to Rule of Evidence
103(a)(2).        In order for Appellant to perfect his appeal, it's imparative the Appel-
lant/pro-se          has   a   true   and accurate record.      The Appellant is guarnteed this right

under T.R.A.P. 34.6(e)(2) and the U.S. Constitution amendment 14.


                                                  CONCLUSION


     The     Court    must     conclude   that    the    Appellant is entitled under the Constitution

a    true,      accurate,      and complete record, so the Appellant will not be deprived of his

right      of    effective      representation.    See    Tex. Const, art. 1 sec. 10 and U.S. Const,

amendment 6.


                                                    PRAYER


     For these reasons, Appellant ask this Honorable              Court   to    abate these proceedings

in    the interest of justice until Appellant can receive a true, accurate, and complete

copy of the Reporter's record.


                                                                  Respectfully Submitted;




                                                                   f^jfyAs^ /Cv9<:
                                                                  Damon Dove,        Pro-se
                                                                  TDCJ No.     1880020
                                                                  Ellis Unit
                                                                  1697 F M     890
                                                                  Huntsville,        Texas 77343
                                   VERIFICATION OF PLEADING



I,     Damon   Kendrick Dove, TDCJ No. 1880020, presently incarcerated in the Texas Depart

ment     of 'Criminal Justice, in Walker .County, Texas, at the Ellis Unit do hereby verify

under     penalty   of   perjury   that   the   foregoing statements are true and correct and I

have personal knowledge of the same on this the          (J^J   day of jfIflrCf)        , 2015,
Pursuant to Civil Practice and Remedies Code Section 132.001 thru 132.003.




                                                            Respectfully Submitted;




                                                            Damon Kendrick Dove,   Pro-se
                                                            TDCJ No.     1880020
                                                            Ellis Unit
                                                            1697 F   M   980
                                                            Huntsville, Texas 77343